                Case 21-11001-JTD              Doc 93   Filed 07/30/21       Page 1 of 17




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       )   Chapter 11 (Subchapter V)
                                                             )
SHARITY MINISTRIES, INC., 1                                  )   Case No. 21-11001 (JTD)
                                                             )   Proposed Hearing Date: August 5, 2021 at 1:00
                         Debtor.                             )   p.m. (ET)
                                                             )   Proposed Objection/Response Deadline: July
                                                             )   29, 2021. Extended to July 30, 2021 by
                                                                 Agreement with Rosa Sierra, Trial Attorney,
                                                             )   US Trustee’s Office

            JOINDER TO THE UNITED STATES TRUSTEE’S MOTION TO
           REMOVE THE DEBTOR IN POSSESSION PURSUANT TO 11 U.S.C.
            § 1185, OR ALTERNATIVELY, MOTION TO AUTHORIZE THE
            SUBCHAPTER V TRUSTEE TO INVESTIGATE THE DEBTOR’S
                 FINANCIAL AFFAIRS PURSUANT TO 11 U.S.C. § 1183

         COMES NOW the State of California, the New Hampshire Department of Insurance, the

New York State Department of Financial Services, the State of Texas, the State of Washington,

and the State of Wisconsin (the “States”) and file this Joinder to the United States Trustee’s Motion

to Remove the Debtor in Possession Pursuant to 11 U.S.C. § 1185, or Alternatively, Motion to

Authorize the Subchapter V Trustee to Investigate the Debtor’s Financial Affairs Pursuant to 11

U.S.C. § 1183, and states as follows:

                                          I.       OVERVIEW

         The States support the removal of the Debtor-in-Possession and the appointment of a

Trustee because the Debtor has, from the formation of the nonprofit, grossly mismanaged its

business. Due to the history of mismanagement and self-dealing by the Debtor, cause exists to

appoint a Trustee in this case. The evidence on this matter will show as follows: While employed




1
  The last four digits of the Debtor’s federal tax identification number is 0344. The Debtor’s mailing address
is 821 Atlanta Street, Suite 124, Roswell, GA 30075.

THE STATES’ JOINDER TO THE U.S. TRUSTEE’S MOTION                                                      PAGE 1
               Case 21-11001-JTD           Doc 93     Filed 07/30/21      Page 2 of 17




by Aliera, 2 a for-profit enterprise, Mr. William H. “Rip” Thead formed the non-profit Debtor. As

the Debtor’s Chairman Thead entered into a management agreement with Aliera. Under the

Management Agreement, for certain plans, 84% of the Members’ monthly contributions were paid

to Aliera, leaving only 16% for the members’ healthcare costs, and this allocation was not

disclosed to the Members. In 2019, Aliera Healthshare, Inc. divided itself into new subsidiaries to

be managed by The Aliera Companies, and, under the eye of the Debtor’s new president, Mr. Joe

Guarino, Thead entered into new agreements with the Aliera subsidiaries. The new agreements did

not improve the Debtor’s monetary position––to the contrary, these contracts are the Debtor’s

stated reasons for entering this bankruptcy. The self-dealing has continued during the bankruptcy.

The Debtor does not label its members as creditors—the members’ monthly contributions are,

instead, labeled “gifts.”     By mischaracterizing the members’ contributions, the Debtor is

concealing the true amount of its debt and is improperly utilizing a Subchapter V.

                                          II.     JOINDER

1.      The States join the United States Trustee’s Motion to Remove the Debtor in Possession

Pursuant to 11 U.S.C. § 1185, or Alternatively, Motion to Authorize the Subchapter V Trustee to

Investigate the Debtor’s Financial Affairs Pursuant to 11 U.S.C. § 1183(“Motion”) in its entirety,

and further support the Motion as follows:

A.      Due to the Debtor’s Gross Mismanagement and Self-Dealing, the Debtor-in-
        Possession Should be Removed & a Trustee Appointed.

        i.      Self-Dealing & Gross Mismanagement have Persisted Since the Debtor’s
                Formation.




2
 “Aliera” used herein refers to Aliera Healthshare, Inc. which divided into multiple subsidiaries in 2019,
and the subsidiaries are managed by The Aliera Companies.

THE STATES’ JOINDER TO THE U.S. TRUSTEE’S MOTION                                                  PAGE 2
                 Case 21-11001-JTD         Doc 93      Filed 07/30/21       Page 3 of 17




2.       The purported purpose of this bankruptcy filing was to enable the Debtor, Sharity

Ministries, Inc. (f/k/a Trinity Healthshare, Inc. and hereinafter (“Sharity,” “Debtor,” or

“Nonprofit”), to reject the multiple management agreements with The Aliera Companies, Inc. and

to enter into new agreements with less expensive vendors. Dkt. 5 at paras. 17-20 (Declaration of

Neil F. Luria in Support of Chapter 11 Petition and First Day Motions).

3.      The onerous agreements between the Debtor and Aliera reflect the deliberate decision of

the Debtor’s management to bilk the Debtor’s Members out of their contributions rather than

funding payments for healthcare that the Members believed they were buying.

                 a.     Self-Dealing During the Formation of the Debtor.

4.      The formation of the Debtor arose from the self-dealing of a (recent) former Chairman,

Thead. At the time Thead filed the Debtor’s 501(c)(3) application with the IRS, Thead was a

salesman for and paid by Aliera, a for-profit corporation selling healthcare coverage. Thead did

not disclose this relationship to the IRS, as was required. 3 Exhibit A (501(c)(3) paperwork filed

with the IRS).

5.      While still a paid employee with Aliera, Thead signed, on behalf of the Debtor, the original

management agreement with Aliera. Exhibit B (Original Management Agreement).

6.      Under this agreement, the Nonprofit-Debtor essentially acted as Aliera’s Healthcare

Sharing Ministry (“HCSM”) and was a means through which Aliera sold its healthcare services.

Id.

7.      Through this management agreement, Aliera controlled all aspects of the Debtor’s

business, including all of the accounts, books, records, and marketing; leaving very little—if any—



3
 In the Debtor’s Reply to the US Trustee’s Motion, it admits that Aliera established it; however, as seen in
Exhibit A, this fact was not disclosed to the IRS in form 1023.

THE STATES’ JOINDER TO THE U.S. TRUSTEE’S MOTION                                                    PAGE 3
               Case 21-11001-JTD         Doc 93     Filed 07/30/21      Page 4 of 17




power, duties, or control to the Debtor-Nonprofit. 4 Id. Indeed, during this bankruptcy, the Debtor

has represented that it lacks information as to its own finances and operations. Dkt. No. 13 at para.

14 (Debtor’s Motion for Entry of an Order (I) Authorizing the Debtor to Reject Certain Executory

Contracts Nunc Pro Tunc to the Petition Date or Later Specified Rejection Date; and (II) Granting

Certain Related Relief to Reject) and Dkt. No. 76 (Notice of Service of Subpoena).

8.     Under the agreement signed by Thead, the Debtor agreed that Aliera would take

approximately 84% (or sometimes more) of the monthly contributions made by the Debtors’

Members—leaving only approximately 16% (or less) of the Members’ contributions for actual

healthcare expenses. 5 Exhibit B.

9.     This business arrangement was not monetarily sustainable, and, as recognized in 2018 by

auditors, the Debtor’s expenses were in excess of its revenues, and there was serious doubt about

the Debtor continuing in business unless or until this management agreement was renegotiated.

Exhibit C (December 31, 2018 audited financial report).

               b.      A Missed Opportunity for Reform.

10.    On or about 2019, after the State of Texas sued Aliera and the Debtor, Aliera split into

subsidiaries that were managed by The Aliera Companies. Around this same time, the Debtor

placed Mr. Joe Guarino, III as President and installed new board members. Dkt. No. 84 at para. 11

(Debtor’s Response in Opposition to the United States Trustee’s Motion to Remove the Debtor in

Possession Pursuant to 11 U.S.C. § 1185, or Alternatively, Motion to Authorize the Subchapter V

Trustee to Investigate the Debtor’s Financial Affairs Pursuant to 11 U.S.C. § 1183).




4
  Despite the lack of control, Thead, as Chairman and Director of the Nonprofit, paid himself $125,000
annually, which later increased to $135,000 per year.
5
  The percentage of monies paid to Aliera was dependent upon the plan choices made.

THE STATES’ JOINDER TO THE U.S. TRUSTEE’S MOTION                                              PAGE 4
              Case 21-11001-JTD         Doc 93     Filed 07/30/21     Page 5 of 17




11.    Due to the creation of the Aliera subsidiaries, new contracts with the Debtor were

necessary. Thead in his position as Chairman, and Guarino as the new President, failed to negotiate

better terms for the Debtor.

12.    In fact, Thead signed new contracts with Aliera’s subsidiaries that became effective on

January 1, 2020. The terms were not more favorable for the Debtor, and based upon the Debtor’s

own admissions, these new contracts are what caused this bankruptcy.

               c.      Restructuring, Bankruptcy, & Liquidation.

13.    During April of 2021, the Debtor hired SOLIC as restructuring advisers to work with Thead

and Guarino to provide business advice for the Nonprofit. Dkt. No. 15 (Debtor’s Application for

Entry of an Order Approving Agreement with SOLIC Capital Advisors, LLC to Provide the

Services of (I) Neil F. Luria as Chief Restructuring Officer, (II) Certain Other Interim Officers,

and (III) Certain Support Personnel, Nunc Pro Tunc to the Petition Date).

14.    In order to reject these onerous Aliera agreements and reorganize the Nonprofit, on July 8,

2021, the Debtor filed this case. Thead, Guarino, and SOLIC remained at the helm,

notwithstanding their history of self-dealing and other misconduct. Dkt. No. 1 (Debtor’s Chapter

11 Voluntary Petition).

15.    Since the filing of this bankruptcy on July 8, 2021, the Debtor has claimed that Aliera is

preventing the Debtor from gaining access to estate property in Aliera’s possession such as the

Debtor’s books, records, share requests submitted, share requests denied, and other corporate

information. Dkt No. 13 & Dkt. No. 76.

16.    Despite this fact, the Debtor has failed to effectively use the bankruptcy process to quickly

gain access to this information and make efforts toward its restructuring. The Debtor filed no




THE STATES’ JOINDER TO THE U.S. TRUSTEE’S MOTION                                             PAGE 5
                 Case 21-11001-JTD        Doc 93      Filed 07/30/21      Page 6 of 17




emergency motions to compel turnover of estate property and has not taken any other expedited

actions to compel Aliera to release this necessary information. 6

17.     Instead, hidden within the Debtor’s Motion for Entry of an Order (I) Authorizing the

Debtor to Reject Certain Executory Contracts Nunc Pro Tunc to the Petition Date or Later

Specified Rejection Date; and (II) Granting Certain Related Relief, at paragraph 14, the Debtor

“sought turnover and cooperation” from USA Benefits & Administrators, LLC, a subsidiary of

Aliera, a motion that has still not been heard. Dkt. No. 13 at para. 14. Thereafter, on July 21, 2021,

on the record, the Debtor announced its intent to fold in its operations and liquidate. Finally, on

July 22, 2021, fourteen days after the bankruptcy filing, the Debtor served a subpoena upon the

Aliera Companies seeking the production of documents. Dkt. No. 76.

18.     Thead’s resignation earlier this week is of no moment. The remaining management:

Guarino, a contract Comptroller, one staff employee, and the SOLIC restructuring advisers have

also demonstrated their inability to manage the Debtor. Given that the Debtor, from near inception,

fully delegated all administration of its programs and memberships to Aliera, and, until just

recently, Aliera has held sole and total control, none of the Debtor’s remaining management have

any more relevant experience with Sharity’s operations than that which the Subchapter V Trustee

could quickly gain if this Court were to remove the Debtor in Possession and appoint her as Trustee

of the Estate.




6
  On April 20, 2021, a very similar bankruptcy was filed and on April 21st, the Debtor immediately filed
the Debtor’s Emergency Motion to Compel (I) Turnover of All Books, Records, Systems and Processes
Related to the Debtor and Its Operations in the Possession and Control of Liberty Power Corp, LLC, (II)
Access to Corporate Premises and (III) for Related Relief (Dkt. no. 11). The Court set this Emergency
Motion for hearing the next day and ordered turnover (Order entered on April 23, 2021 at Dkt. no. 29). In
re Liberty Power Holdings, LLC, Case No. 21-13797-PDR, Southern District of Florida Bankruptcy Court,
Fort Lauderdale Division. www.flsb.uscourts.gov

THE STATES’ JOINDER TO THE U.S. TRUSTEE’S MOTION                                                 PAGE 6
              Case 21-11001-JTD          Doc 93     Filed 07/30/21     Page 7 of 17




               d.      What is Left to Liquidate?

19.    The Debtor has admitted that its source of income is the Members’ monthly contributions.

Dkt. No. 14 at para. 1.5 (Small Business Debtor’s Plan of Reorganization). As such, the assets

identified by the Debtor to be distributed consist of monies paid by Members as contributions to

Members’ health costs.

20.    The Debtor also has potential causes of action that could be brought against Aliera, Thead,

and others for, among other things, fraudulent transfers and preferences. As no emergency motion

for turnover of property has been filed, it is highly unlikely that the Debtor-in-Possession will

thoroughly investigate such causes of action.

21.    Further, one of the Debtor’s law firms, Baker and Hostetler, LLP is currently representing

the Debtor in the Texas State Court Action and has been representing Thead in the same action

(although another firm has entered an appearance to take over Thead’s representation, as of yet,

no order has been entered approving that request). Exhibit D (Affidavit). Given that this joint

representation may present a conflict of interest, it suggests that the Debtor did not plan to pursue

potential causes of action against Thead.

22.    Because of the Debtor’s self-dealing and mismanagement, the States seek that the Debtor-

in-Possession be removed, and that a Trustee be appointed to investigate the Debtor, investigate

and prosecute any valid causes of action, and liquidate the remainder of this Estate.

B.     Deciding Whether Members are Creditors of the Estate Should not be a Unilateral
       Decision made by the Debtor-in-Possession.

23.    The Debtor asserts that its Members are not creditors of the Estate; however, that final

decision should not be the Debtor’s to make.

24.    The bankruptcy code defines a “claim” in very broad terms:

       (5) The term “claim” means—

THE STATES’ JOINDER TO THE U.S. TRUSTEE’S MOTION                                              PAGE 7
               Case 21-11001-JTD           Doc 93      Filed 07/30/21       Page 8 of 17




        (A) right to payment, whether or not such right is reduced to judgment, liquidated,
        unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal,
        equitable, secured, or unsecured; or

        (B) right to an equitable remedy for breach of performance if such breach gives rise
        to a right to payment, whether or not such right to an equitable remedy is reduced
        to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured,
        or unsecured.

11 U.S.C. § 101(5) (emphasis added).

25.     Because of the Debtors’ misleading business practices, Members may have claims to

assert. As seen in the many complaints and/or cease and desist orders issued by the States, the

consumers that signed up as Members of the Debtor were misled into believing they were

purchasing health insurance from the Debtor. 7

26.     Members were told that the entirety of their monthly payments would be held in a

segregated “Sharefile,” also called “Sharebox” and would then be used to pay for certain medical

expenses approved by the Members. This was not true. Exhibit E (Trinity Healthshare Marketing

Material).

27.     Unbeknownst to the Members, and as required under the contract signed by Thead,

approximately 84% or more of the Members’ monthly contributions were funneled directly into

the pocket of the for-profit Aliera, leaving only approximately 16% or less for the Members’

medical expenses. Exhibit B.




7
 Cease and Desist Orders, Consent Orders, or Settled Actions (some with non-admissions clauses) have
been entered against Aliera and/or Sharity in the following States: California, Colorado, Connecticut, Iowa,
Maryland, New Mexico, New Jersey, Pennsylvania, Washington, Washington D.C., and Wisconsin.
The following States have ongoing actions: Kansas, Massachusetts, New Mexico, New York, and Texas.
The State of New Hampshire has issued cease and desist orders and has an open administrative proceeding
against Aliera and Trinity.

THE STATES’ JOINDER TO THE U.S. TRUSTEE’S MOTION                                                    PAGE 8
              Case 21-11001-JTD           Doc 93   Filed 07/30/21     Page 9 of 17




28.    The Members were not informed of this redirection of their funds. After many claims for

medical expenses were denied, Members across the States filed complaints, and the States have

also brought actions against the Debtors and others.

29.    Upon the filing of this bankruptcy, the Debtor abruptly discontinued service to the

Members in the State of Texas. Exhibit F (July 12, 2021 Letter to TX Members Terminating

Coverage). But, as of July 19, 2021, Members in the State of Texas are still being charged by the

Debtor. Exhibit G (July 20, 2021 TX Consumer Complaint).

30.    Similarly, in early July 2021, Members in the State of California received an email from

Sharity that cancelled their Memberships, and these California consumers were still charged by

the Debtor for their July payments. Exhibit H (July 12, 2021 Email to CA Members Terminating

Coverage).

31.    It is beyond the pale to unilaterally assert that Members are not creditors of this Estate.

This is an open question and, because of the Debtor’s misleading business practices and conduct,

should not be left to the Debtor-in-Possession to decide.

32.    Because of the bankruptcy code’s broad definition of “claim,” Members could argue

standing as creditors of this Estate in many ways, whether it be for outstanding medical bills that

were wrongfully denied coverage, for contributions wrongfully taken after the service was

discontinued, for contributions that were paid but never retained in the share box, or for wrongful

conversion of their contribution funds.

33.    Members deserve the process that they are due: the ability to assert a claim and argue its

validity. The unilateral decision by the Debtor-in-Possession to announce that Members are not

creditors, cuts off the Members’ due process rights and only benefits the Debtor.




THE STATES’ JOINDER TO THE U.S. TRUSTEE’S MOTION                                            PAGE 9
              Case 21-11001-JTD          Doc 93     Filed 07/30/21      Page 10 of 17




34.    Again, the States urge this Court to remove the Debtor-in-Possession and appoint a Trustee

to manage the claims and liquidation process in a legally fair manner for all.

C.     Alternatively, the Subchapter V Trustee’s Powers Should be Expanded under 11
       U.S.C. § 1106.

35.    If this Court decides not to appoint a Trustee to take over this bankruptcy, the States

alternatively request that the Subchapter V Trustee’s powers be extended under 11 U.S.C. § 1106.

36.    Pursuant to Bankruptcy Code section 1183(b)(2), this Court may order that the Subchapter

V Trustee “perform the duties specified in paragraph (3), (4), and (7) of section 1106(a) of [Title

11], if the court, for cause and on request of a party in interest, the trustee, or the United States

Trustee, so orders.” 11 U.S.C. § 1183(b)(2). “Cause” is not defined in section 1183(b)(2) of the

Code, and there appear to be no published decisions defining cause under this section.

37.    Section 1106(a)(3) of the Code provides that a trustee shall “except to the extent that the

court orders otherwise, investigate the acts, conduct, assets, liabilities, and financial condition of

the Debtor, the operations of the debtor’s business and the desirability of the continuance of such

business, and any other matter relevant to the case or the formulation of the plan.” 11 U.S.C. §

1106(a)(3). Once such an investigation is completed, the trustee shall file a statement “including

any fact ascertained pertaining to fraud, dishonesty, incompetence, misconduct, mismanagement,

or irregularity in the management of the affairs of the debtor, or to a cause of action available to

the estate.” 11 U.S.C. § 1106(a)(4).

38.    In the instant case, the Subchapter V Trustee could investigate, among other things, the

potential causes of action against Aliera, Thead, and others; the potential conflict of interest in the

representation by Baker Hostelter; the self-dealing of Thead; and, importantly, the

misclassification of the Members as donors rather than creditors of the Estate.




THE STATES’ JOINDER TO THE U.S. TRUSTEE’S MOTION                                              PAGE 10
              Case 21-11001-JTD        Doc 93      Filed 07/30/21    Page 11 of 17




                                        III.     PRAYER

        Wherefore premise considered, the States request that the United States Trustee’s Motion

be granted in its entirety and that the Court remove the Debtor as debtor-in-possession and direct

the appointment of a Trustee to takeover this case. Alternatively, if this Court does not order the

removal of the Debtor as debtor-in-possession, then the States request that this Court expand the

duties of the Subchapter V Trustee to include investigatory duties under section 1106 of the

bankruptcy code. Further, the States request any other relief for which they have shown themselves

entitled.

                                               Respectfully submitted,

 Dated: July 30, 2021                           KEN PAXTON
       Austin, Texas                            Attorney General of Texas

                                                BRENT WEBSTER
                                                First Assistant Attorney General

                                                GRANT DORFMAN
                                                Deputy First Assistant Attorney General

                                                SHAWN E. COWLES
                                                Deputy Attorney General for Civil Litigation

                                                RACHEL R. OBALDO
                                                Assistant Attorney General
                                                Chief, Bankruptcy & Collections Division

                                                /s/ Abigail R. Ryan
                                                ABIGAIL R. RYAN
                                                Texas State Bar No. 24035956
                                                Office of the Attorney General of Texas
                                                Bankruptcy & Collections Division
                                                P. O. Box 12548 MC008
                                                Austin, Texas 78711-2548
                                                Telephone: (512) 463-2173
                                                Facsimile: (512) 936-1409
                                                abigail.ryan@oag.texas.gov
                                                ATTORNEYS FOR THE STATE OF TEXAS



THE STATES’ JOINDER TO THE U.S. TRUSTEE’S MOTION                                           PAGE 11
             Case 21-11001-JTD      Doc 93    Filed 07/30/21    Page 12 of 17




 Dated: June 30, 2021                      NEW YORK STATE DEPARTMENT OF
        New York, New York                 FINANCIAL SERVICES
                                           /s/ Alison L. Passer
                                           Alison L. Passer
                                           Senior Assistant Deputy Superintendent
                                           Consumer Protection and Financial Enforcement
                                           Division
                                           1 State Street
                                           New York, New York 10004
                                           (212) 837-7302
                                           Alison.Passer@dfs.ny.gov
 Dated June 30, 2021                       THE NEW HAMPSHIRE DEPARTMENT OF
                                           INSURANCE

                                           By its attorney,

                                           JOHN M. FORMELLA,
                                           ATTORNEY GENERAL

                                           /s/ Anthony J. Galdieri__________
                                           Anthony J. Galdieri
                                           Senior Assistant Attorney General
                                           New Hampshire Department of Justice
                                           Office of the Attorney General
                                           33 Capitol Street
                                           Concord, NH 03301
                                           (603) 271-1214
                                           anthony.j.galdieri@doj.nh.gov

 Dated: June 30, 2021                      THE STATE OF WISCONSIN

                                           JOSHUA L. KAUL
                                           Attorney General of Wisconsin

                                           s/Shannon A. Conlin
                                           SHANNON A. CONLIN
                                           Assistant Attorney General
                                           State Bar #1089101
                                           Attorneys for State of Wisconsin
                                           Wisconsin Department of Justice
                                           Post Office Box 7857
                                           Madison, Wisconsin 53707-7857
                                           (608) 266-1677
                                           (608) 266-2250 (Fax)
                                           conlinsa@doj.state.wi.us
 Dated: June 30, 2021                      THE STATE OF WASHINGTON

                                           Robert W. Ferguson

THE STATES’ JOINDER TO THE U.S. TRUSTEE’S MOTION                                    PAGE 12
             Case 21-11001-JTD       Doc 93     Filed 07/30/21    Page 13 of 17




                                            Attorney General of Washington
                                            1125 Washington Street SE
                                            PO Box 40100
                                            Olympia, WA 98504-0100
 Dated: June 30, 2021                       ROB BONTA
                                            Attorney General of California
                                            RENU R. GEORGE
                                            Senior Assistant Attorney General
                                            KATHLEEN BOERGERS
                                            Supervising Deputy Attorney General
                                            ANNA MOLANDER
                                            STEPHANIE YU
                                            ARI DYBNIS
                                            Deputy Attorneys General

                                            /s/ Ari Dybnis
                                            Office of the Attorney General
                                            300 South Spring Street, Suite 1702
                                            Los Angeles, CA 90013
                                            Telephone: (213) 269-6664
                                            Facsimile: (916) 731-3652
                                            ari.dybnis@doj.ca.gov

                                            ATTORNEYS FOR THE STATE OF CALIFORNIA




         (Remainder of Page Intentionally Left Blank - Certificate of Service Follows)




THE STATES’ JOINDER TO THE U.S. TRUSTEE’S MOTION                                         PAGE 13
              Case 21-11001-JTD         Doc 93    Filed 07/30/21      Page 14 of 17




                                CERTIFICATE OF SERVICE

       I certify that on July 30, 2021, a true and correct copy of the foregoing has been served via

the Court’s Electronic Filing System on all parties requesting notice in this proceeding, and on the

following parties by electronic mail:

Proposed Debtor’s Counsel:                          Subchapter V Trustee
LANDIS RATH & COBB LLP                              GELLERT SCALI BUSENKELL & BROWN, LLC
Adam G. Landis                                      (Re: Subchapter V Trustee)
landis@lrclaw.com                                   Holly Smith Miller, Esq.
Matthew B. McGuire                                  HSMILLER@GSBBLAW.COM
mcguire@lrclaw.com
Nicolas E. Jenner
jenner@lrclaw.com                                   Office of the Unites States Trustee
                                                    Rosa Sierra, Trial Attorney
BAKER & HOSTETLER LLP                               J. Caleb Boggs Federal Building
Jorian L. Rose                                      844 King Street, Room 2207
jrose@bakerlaw.com                                  Lockbox 35
Jason I. Blanchard                                  Wilmington, DE 19801
jblanchard@bakerlaw.com                             rosa.sierra@usdoj.gov
Elyssa S. Kates
ekates@bakerlaw.com
Andrew V. Layden
alayden@bakerlaw.com
ALABAMA DEPARTMENT OF INSURANCE                     ARIZONA DEPARTMENT OF INSURANCE
PO BOX 303351                                       WENDY GREENWOOD
MONTGOMERY, AL 36130-3351                           100 NORTH 15TH AVE, SUITE 102
INSDEPT@INSURANCE.ALABAMA.GOV                       PHOENIX, AZ 85007-2624
                                                    WGREENWOOD@AZINSURANCE.GOV


DAVID C. WEISS                                      DELAWARE SECRETARY OF STATE
C/O ELLEN SLIGHTS, ESQUIRE                          CORPORATIONS FRANCHISE TAX
US ATTORNEY`S OFFICE DISTRICT OF DE 1007            PO BOX 898
N. ORANGE STREET, SUITE 700                         DOVER, DE 19903
WILMINGTON, DE 19801

ELLEN.SLIGHTS@USDOJ.GOV                             DOSDOC_FTAX@STATE.DE.US

DELAWARE ATTORNEY GENERAL DELAWARE                  DIVISION OF MARKET REGULATION & MAIL
DEPARTMENT OF JUSTICE CARVEL STATE                  CHA, INSURANCE EXAMINER ENFORCEMENT
BUILDING                                            PO BOX 7873
820 N. FRENCH ST. WILMINGTON, DE 19801              MADISON, WI 53707-7873
ATTORNEY.GENERAL@STATE.DE.US                         MAI.CHA@WISCONSIN.GOV




THE STATES’ JOINDER TO THE U.S. TRUSTEE’S MOTION                                           PAGE 14
             Case 21-11001-JTD      Doc 93    Filed 07/30/21      Page 15 of 17




GEORGIA OFFICE OF INSURNCE & SAFETY                ILLINOIS DEPARTMENT OF INSURANCE
FIRE COMMISSIONER                                  320 W. WASHINGTON STREET
2 MLK JR. DR, W TOWER, STE 702                     SPRINGFIELD, IL 62767-0000
ATLANTA, GA 30334-0000
                                                   PH :217-782-4515
PH :(404) 656-2070
                                                   DOI.INFODESK@ILLINOIS.GOV
ADMINPROC@OCI.GA.GOV
KANSAS INSURANCE DEPARTMENT 1300 SW                KANSAS OFFICE OF THE ATTY GENERAL
ARROWHEAD RD.                                      LYNETTE GOOD
TOPEKA, KS 66604-0000                              120 W. 10TH AVE., 2ND FL TOPEKA, KS 66612-
KID.COMMISSIONER@KS.GOV                            1597
                                                   LYNETTE.GOOD@AG.KS.GOV
KENTUCKY DEPARTMENT OF INSURANCE                   LIFE & HEALTH MARKET REGULATION
500 MERO STREET                                    JAMES KOCHA, SR. MANAGEMENT ANALYST
2 SE 11                                            FL OFFICE OF INSURANCE REGULATION
FRANKFORT, KY 40601-0000                           200 E. GAINES STREET
PH :502-564-3630                                   TALLAHASSE, FL 32399
FAX:502-564-1650                                   JAMES.KOCHA@FLOIR.COM
DOI.ISHELPDESK@KY.GOV


MICHIGAN DEPT OF INSURANCE AND                     MINNESOTA DEPARTMENT OF COMMERCE
FINANCIAL SERVICES                                 85 7TH PLACE EAST
PO BOX 30220                                       SUITE 280
LANSING, MI 48909-7720                             SAINT PAUL, MN 55101-0000
DIFSINFO@MICHIGAN.GOV                              PH :651-539-1600
                                                   CONSUMER.PROTECTION@STATE.MN.US

MISSOURI DEPARTMENT OF INSURANCE,                  NEBRASKA DEPARTMENT OF INSURANCE
ROBERT TILLMAN                                     PO BOX 82089
FIN. INSTITUTIONS & PROF. REGST.                   LINCOLN, NE 68501-2089
PO BOX 690                                         PH :402-471-2201
JEFFERSON CITY, MO 65102-0690                      DOI.WEBMASTER@NEBRASKA.GOV
ROB.TILLMAN@INSURANCE.MO.GOV

NEVADA DIVISION OF INSURANCE                       OFFICE OF LICENSING AND MARKET REG.
1818 E. COLLEGE PKWY                               DUSTIN SIMON, INSURANCE INVSTGTR
SUITE 103                                          MI DEPT OF INSURANCE & FIN. SERVS
CARSON CITY, NV 89706-0000                         PO BOX 30220
PH :(775) 687-0700                                 LANSING, MI 48909-7720
FAX:702-486-4007                                   SIMOND8@MICHIGAN.GOV
CSCC@DOI.NV.GOV
RHODE ISLAND DEPT OF BUSINESS                      SOLIC CAPITAL ADVISORS, LLC
REGULATION, INSURANCE DIVISION 1511                N. LURIA, R. NOWITZ, K. TAVAKOLI 425 W.
PONTIAC AVENUE                                     NEW ENGLAND AVENUE SUITE 300
CRANSTON, RI 02920-0000                            WINTER PARK, FL 32789
DBR.INSURANCE@DBR.RI.GOV                           PH :847.583.1618
                                                   NLURIA@SOLICCAPITAL.COM



THE STATES’ JOINDER TO THE U.S. TRUSTEE’S MOTION                                   PAGE 15
            Case 21-11001-JTD       Doc 93    Filed 07/30/21    Page 16 of 17



SOLIC CAPITAL ADVISORS, LLC                        SOLIC CAPITAL ADVISORS, LLC
N. LURIA, R. NOWITZ, K. TAVAKOLI                   N. LURIA, R. NOWITZ, K. TAVAKOLI
425 W. NEW ENGLAND AVENUE SUITE 300                425 W. NEW ENGLAND AVENUE, SUITE 300
WINTER PARK, FL 32789                              WINTER PARK, FL 32789
PH :847.583.1618                                   PH :847.583.1618
RNOWITZ@SOLICCAPITAL.COM                           KTAVAKOLI@SOLICCAPITAL.COM

SOUTH CAROLINA DEPT OF INSURANCE 1201              SR. DEPUTY COMMISSIONER KATHY SHORTT
MAIN STREET                                        NORTH CAROLINA DEPT OF INSURANCE 1201
SUITE 1000                                         MAIL SERVICE CENTER
COLUMBIA, SC 29201-0000                            RALEIGH, NC 27699-1201
INFO@DOI.SC.GOV                                    KATHY.SHORTT@NCDOI.GOV


STATE OF UTAH INSURANCE DEPT                       TENNESSEE DEPARTMENT OF COMMERCE &
CARRIE BACKUS, MRKT CONDUCT EXAMINER               INSURANCE
STATE OFFICE BUILDING                              500 JAMES ROBERTSON PKWY NASHVILLE,
SUITE 3110                                         TN 37243-0565
SALT LAKE CITY, UT 84114-6901                      ASK.TDCI@TN.GOV
CBACKUS@UTAH.GOV

U.S. ATTORNEY`S OFFICE DAVID C. WEISS              WEST VIRGINIA OFFICES OF THE INS
HERCULES BUILDING                                  COMMISSIONER
1313 N MARKET STREET WILMINGTON, DE                PO BOX 50540
19801                                              CHARLESTON, WV 25305-0540
DAVID.WEISS@USDOJ.GOV                              OICLEGAL@WV.GOV

WISCONSIN OFFICE OF THE COMM`R OF                  BURR & FORMAN LLP
INSURANCE                                          (RE: COUNSEL TO ALIERA COMPANIES)
PO BOX 7873                                        J. CORY FALGOWSKI, ESQUIRE 1201 N.
MADISON, WI 53707-7873                             MARKET STREET SUITE 1407
OCICOMPLAINTS@WISCONSIN.GOV                        WILMINGTON, DE 19801
                                                   PH :302-830-2312 FAX:
                                                   JFALGOWSKI@BURR.COM
BURR & FORMAN LLP                                  ADVEVO, LLC
(RE: COUNSEL TO ALIERA COMPANIES)                  990 HAMMOND DRIVE
MARC P. SOLOMON, ESQUIRE                           SUITE 700
420 NORTH 20TH STREET                              ATLANTA, GA 30328-0000
SUITE 3400                                         MARTHA.PARKER@ALIERACOMPANIES.COM
BIRMINGHAM, AL 35203
MSOLOMON@BURR.COM

ENSURIAN AGENCY, LLC                               GIBBONS, P.C.
990 HAMMOND DRIVE                                  ONE GATEWAY CENTER
SUITE 700                                          NEWARK, NJ 07102-5310
ATLANTA, GA 30328-0000                             JMARTIN@GIBBONSLAW.COM
MARTHA.PARKER@ALIERACOMPANIES.COM




THE STATES’ JOINDER TO THE U.S. TRUSTEE’S MOTION                                 PAGE 16
            Case 21-11001-JTD       Doc 93    Filed 07/30/21        Page 17 of 17




RON HINKLE                                         TACTIC EDGE SOLUTIONS, LLC
LEGISLATIVE CONSULTANT                             990 HAMMOND DRIVE
PO BOX 11664                                       SUITE 700
AUSTIN, TX 78711                                   ATLANTA, GA 30328-0000
RON@RHINKLE.COM                                    MARTHA.PARKER@ALIERACOMPANIES.COM

USA BENEFITS & ADMINISTRATORS, LLC 990             Karen Cordry, Bankruptcy Counsel
HAMMOND DRIVE                                      National Association of Attorneys General
SUITE 700                                          kcordry@naag.org
ATLANTA, GA 30328-0000
MARTHA.PARKER@ALIERACOMPANIES.COM




THE STATES’ JOINDER TO THE U.S. TRUSTEE’S MOTION                                          PAGE 17
